Citation Nr: 1630128	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  09-45 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for lung cancer due to exposure to herbicides.

2.  Entitlement to service connection for lymph node cancer due to exposure to herbicides.

3.  Entitlement to service connection for throat cancer due to exposure to herbicides.

4.  Entitlement to service connection for tonsillar cancer due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2016 the Veteran's representative submitted a waiver of RO review of the additional VA treatment records added to the file subsequent to issuance of the October 2009 and December 2011 statements of the case.  Accordingly, the Veteran's claims may now be adjudicated by the Board without remand of the claims back to the RO for review and issuance of a supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran has not had lung cancer at any time during the appeal period.

2.  The Veteran has not had lymph node cancer at any time during the appeal period. 

3.  The Veteran has not had throat cancer at any time during the appeal period.

4.  Tonsillar cancer first developed many years after discharge from service and is unrelated to service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for lymph node cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for throat cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for tonsillar cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In September 2008, October 2008 and April 2010, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims, and the relative duties upon himself and VA in developing these claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These letters specifically notified the Veteran of how ratings and effective dates are assigned if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's service treatment records (STRs) and VA treatment records have been obtained.  A VA medical opinion with regard to lung cancer was has been obtained.  The examination and opinion are adequate because it was performed by a medical professional and was based on a review of the record of the Veteran.

The Veteran contends that he developed tonsillar cancer, throat cancer and lymph node cancer, as a result of being exposed to herbicides while serving on active duty in Vietnam.  As discussed below, the weight of the evidence demonstrates that the Veteran does not currently have a diagnosis of throat or lymph node cancer.  The Veteran served on active duty in Vietnam and therefore he is presumed to have been exposed to herbicides in service, however; VA regulations do not provide for presumptive service connection for cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses).  Furthermore, there is no competent evidence of record indicating a link between the Veteran's tonsillar cancer and his active service or herbicide exposure therein.  An examination for tonsillar cancer and throat and lymph node cancer is not required.

The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional evidence that should be obtained to substantiate the claims.  In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Service Connection Law and Regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of tumors may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

III.  Lung Cancer

The Veteran submitted his claim for service connection for lung cancer in August 2008.  He reported on his claim form that he was first treated for lung cancer in June 2008 and that the treatment was at a VA facility.  He asserted that he developed lung cancer due to his exposure to Agent Orange during his service in Vietnam.   

The Veteran's service treatment records reveal no complaints or findings indicating any lung disorder during service.  

VA treatment records note that on PET CT scan of the thorax in August 2008 the Veteran had an opacity of the right lung that was thought to most likely be of post inflammatory origin.  The Veteran was provided a CT scan of the lungs in September 2008 and the opacity was not seen.  The examiner stated that it had been an inflammatory lesion and not a tumor or significant adenopathy.  

In November 2008, a VA physician reviewed the Veteran's medical records.  He noted that an apparent lung lesion had been found and cancer of the lung had been suspected.  The VA physician further noted that repeated imaging studies of the lung fields demonstrated that the suspicious lesion cleared completely.  This indicated that it was never a malignancy, but rather represented only an inflammatory nodule.  The VA examiner opined that the Veteran does not have lung cancer.  

A July 2010 entry in VBMS contains a letter from the Veteran's representative.  The representative states that he had asked the Veteran if he currently had a diagnosis of lung cancer and the Veteran stated that he did not.  

It is clear from the record that the Veteran has never had lung cancer.  Without a current disability at any time since discharge from service, service connection is precluded.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for lung cancer is not warranted. 

IV.  Throat and Lymph Node Cancer

In October 2008 the Veteran submitted a claim for service connection for cancer of the throat and lymph nodes.  He asserted that these cancers were caused by his exposure to herbicides when he served in Vietnam.  
VA treatment records indicate that in 2008 the Veteran was found to have lymphadenopathy on the right submandibular area.  Subsequent VA treatment records indicate that the Veteran did not have cancer of any of his lymph nodes.  A November 2012 VA treatment record states that the Veteran had no lymphadenopathy.  

The Board recognizes that an October 2009 VA treatment record indicates that the Veteran had a history of left tonsil poorly differentiated SCCA metastatic to right neck.  However, a review of the numerous VA treatment records shows that the Veteran has never been diagnosed with cancer of the throat or cancer of the lymph nodes.  

In the July 2010 letter from the Veteran's representative, the representative stated that the Veteran said that he did not currently have a diagnosis of throat or lymph node cancer.  

The Veteran's STRs and his post service VA treatment records do not indicate that the Veteran ever had cancer of the throat or of the lymph nodes.  Without a current disability at any time since discharge from service, service connection is precluded.  See Brammer.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for throat and lymph node cancer is not warranted. 

V.  Tonsillar Cancer

The Veteran asserts that he developed tonsillar cancer due to his exposure to herbicides while serving in Vietnam.  The VA treatment records show that the Veteran was found to have tonsillar cancer in July 2008.  

The Veteran served in Vietnam and is presumed to have been exposed to herbicides during service.  However, tonsillar cancer is not one of the diseases for which presumptive service connection is warranted for those exposed to herbicides.  See 38 C.F.R. § 3.309(e).  Accordingly, tonsillar cancer cannot be presumed to be due to herbicide exposure.   

Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records for the Veteran are negative for tonsillar cancer, and there is no allegation or indication that the disability was manifested within one year after service.  The Veteran's post-service medical records show that he was diagnosed with tonsillar cancer in 2008.  He subsequently underwent an tonsillectomy.  None of the medical evidence of record indicates that there is any relationship between the Veteran's development of tonsillar cancer and his military service, including exposure to herbicides.

The Board has considered the arguments of the Veteran that his tonsillar cancer was caused by or otherwise related to exposure to herbicides in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of tonsillar cancer falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 137 (Fed. Cir. 2007). 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim and service connection tonsillar cancer is not warranted. 

ORDER

Entitlement to service connection for lung cancer due to exposure to herbicides is denied.

Entitlement to service connection for lymph node cancer due to exposure to herbicides is denied.

Entitlement to service connection for throat cancer due to exposure to herbicides is denied.

Entitlement to service connection for tonsillar cancer due to exposure to herbicides is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


